1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2.  Claims 12/04/2020 are pending.

3.  Applicant’s election with traverse of Group I, claims 1-4, directed to a method of producing an antibody comprising immunizing a mouse with an epitope comprising SEQ ID NO: 3,  filed on 11/06/2020, is acknowledged.   

Applicant’s traversal is on the grounds that a search for the method of group I would uncover art, if any, related to methods of using the produced antibody in the treatment of an inflammatory or atherosclerotic disease.  Further, there would be no serous burden on searching and  examining Groups I-III in one Application.  This is not found persuasive because the various methods differ with respect to ingredients (i.e., administer a peptide vs administering antibodies), method steps (active immunization vs passive treatment), and endpoints (producing antibodies vs treating different diseases). Therefore the various methods are distinct and independent, and searches of all groups would place an undue burden upon the examiner due to the distinct and divergent subject matter of each Group. Further, a prior art search also requires a literature search.  It is an undue burden for the examiner to search more than one invention.

The requirement is still deemed proper and is therefore made FINAL.

6.  Applicant’s IDS, filed 12/04/2019, is acknowledged. 
 
 
EXAMINER'S AMENDMENT

7.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

8.  Authorization for this Examiner's Amendment was given in a telephone interview with Floyd Trillis III on January 11, 2021.

 
In the Claims:
9.  Claims 5-6 have been canceled.

10.  In claim 1, the phrase “epitope comprising” has been replaced with   -- epitope consisting of --  .
 


REASONS FOR ALLOWANCE

11. The following is an Examiner's Statement of Reasons for Allowance: 

Plescia et al. (Journal of Biological Chemistry 273(32):20372-7, 1998) is the closest prior art to the claimed invention F150RRMKEFVSTVMEQLKKSKTLFS172 (see abstract).   Further, WO2004045542 (IDS) teaches a 23 amino acid long integrin peptide comprising VMEQLKKSKTLFS at positions 11-23 (see published SEQ ID NO: 58 and published claim 8).  However, the prior art does not teach or suggest an epitope consisting of claimed SEQ ID NO: 3 (VMEQLKKSKTLFS).

12.  Claims 1-4 are allowed.

13.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 11, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644